Citation Nr: 1106229	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1972 
and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a June 2010 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

In December 2007, the Veteran submitted a claim of entitlement to 
service connection for a mental disorder.  In June 2008, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability evaluation effective from December 2007.  The Veteran 
has disagreed with the initial disability evaluation assigned.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for TDIU is part of an increased rating 
claim when such claim is raised by the record.  In this case, 
there are several references by health care professionals which 
indicate that they have found the Veteran to be unemployable.  
Thus the Board finds that the issue of TDIU has been raised and 
is properly before the Board.  Therefore it is included on the 
title page.  

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran has provided conflicting statements as to the cause 
of his unemployability.  An April 2006 record reveals the Veteran 
reported he was forced to retire after 29 years as a school bus 
driver because he was too fatigued due to his hepatitis C.  At 
the time of a May 2008 VA audiological evaluation, the Veteran 
reported that he retired from his job as a school bus driver 
because of difficulty hearing.  At the time of the May 2008 PTSD 
examination, the Veteran reported that he was working as a bus 
driver but dozed off while driving due to fatigue and side 
effects from blood pressure medication.  He decided to retire 
because he found his level of fatigue to be dangerous.  It was 
also noted in this report that the Veteran was retired as of June 
2005.  The causes of the retirement were physical (fatigue due to 
blood pressure medication) and psychiatric (sleep disturbance and 
nightmares).  A July 2008 VA mental hygiene outpatient clinic 
record includes an assessment of severe and chronic PTSD with the 
examiner's notation that he considered the Veteran to be 
unemployable; the Veteran had informed the VA examiner that he 
was forced into retirement as he walked away from a loaded bus in 
an angry outburst.  At the time of a May 2010, diabetes mellitus 
VA examination it was noted that the Veteran was retired as of 
2005 and the cause of the retirement was that he was eligible by 
age or duration of work.  The Veteran testified before the 
undersigned in 2010 that he nearly had an accident at work due to 
inability to sleep so he retired.  A May 2010 VA mental hygiene 
clinic note includes a GAF score of 40 due to impairment in mood, 
occupational functioning and family functioning.

The May 2008 VA examination provided evidence regarding the 
Veteran's employability but in a conflicting manner and only 
based on his PTSD.  Under the heading of a summary statement of 
current psychosocial functional status, the examiner wrote that 
the Veteran appears to be displaying serious symptoms and/or 
moderate to serious impairment in social and/or industrial 
adaptive functioning.  Following this statement, in parentheses 
is the annotation "e.g. no friends, unable to keep job".  The 
pertinent diagnosis from the examination was chronic PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) score 
of 50 for the Veteran's current functioning.  The Global 
Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job); a GAF score of 31 to 40 
indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed person avoid friends, neglects family, and 
is unable to work).  Significantly, however, when addressing the 
effects of PTSD on occupational and social functioning, the 
examiner specifically found that there was not total occupational 
and social impairment due to PTSD signs and symptoms.  The 
examiner also found that the PTSD signs and symptoms did not 
result in deficiencies involving judgment, thinking, family 
relations, work, mood or school.  The examiner found that the 
PTSD was productive of reduced reliability and productivity.  The 
Board finds it is presented with conflicting evidence in the May 
2008 VA examination report.  There is evidence indicative of 
total occupational and/or social impairment and also an opinion 
that the service-connected disability does not result in such a 
level of impairment.  

No opinion has been obtained regarding the question of the 
Veteran's employability which takes into account all of the 
Veteran's service-connected disabilities.  Service connection is 
currently in effect for PTSD, tinnitus, hepatitis C and bilateral 
hearing loss.  In adjudicating a claim for TDIU, VA may not 
reject the Veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the Veteran's 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  VA has a duty to supplement the record by obtaining 
an examination, which includes an opinion as to what, if any, 
affect the Veteran's service-connected disabilities have on his 
ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 
Vet. App. at 538.  Further, it appears that the Veteran's PTSD 
may have worsened since the last comprehensive evaluation of the 
Veteran's PTSD.  The Board finds a VA examination is required to 
evaluate the severity of the Veteran's PTSD, and to determine if 
the Veteran is unemployable due to the combined effect of his 
service-connected disabilities.  

The Veteran has not been provided with any Veterans Claims 
Assistance Act of 2000 (VCAA) notice regarding the TDIU claim.  
The Board finds the Veteran should be provided with proper VCAA 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for the 
TDIU claim which complies with the 
requirements of the VCAA.  

2.  Schedule the Veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service- connected PTSD.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's PTSD 
under the applicable rating criteria.   The 
examiner should also comment as to the 
impact of PTSD on the Veteran's daily 
activities and his ability to maintain 
employment.  If it is not possible to do 
so, the examiner should so state.  A 
complete rationale should be provided for 
any opinion expressed.

3.  Schedule the Veteran for a VA general 
medical examination for the purpose of 
determining the impact that his service-
connected PTSD, tinnitus, hepatitis C and 
bilateral hearing loss have on his ability 
to maintain substantially gainful 
employment.  The claims file, to include a 
copy of this remand, must be made available 
prior to completion of the evaluation.  The 
examiner must annotate the examination 
report to indicate review of pertinent 
evidence in the claims file.  Following the 
history and clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is requested to render an opinion 
on the following:

Is it at least as likely as not (50 percent 
or greater degree of probability) that the 
Veteran's service-connected PTSD, tinnitus, 
hepatitis C and/or bilateral hearing loss, 
without consideration of his nonservice-
connected disorders, render him incapable 
of maintaining substantially (more than 
marginal) employment consistent with his 
education and employment backgrounds?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs against 
the claim.  

All findings and conclusions should be 
supported by a complete rationale, and the 
examiner should reconcile the opinion with 
all other clinical evidence of record.   

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, readjudicate 
the claim of entitlement to an initial 
evaluation in excess of 50 percent for PTSD 
and adjudicate the claim of entitlement to 
a TDIU.  If the benefits requested on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained 
after the issuance of the August 2009 
Supplemental Statement of the Case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.  By this remand, the Board intimates 
no opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


